DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020,  is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on March 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first alternating stack" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.	For purposes of examination this will be interpreted as “the first layer stack.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu (US 2020/0006377).
Claim 1, Chu discloses (Figs. 1 and 3A) a semiconductor structure comprising a memory die, the memory die comprising: 	an alternating stack (104, memory stack, Para [0034]) of insulating layers (112, dielectric layer, Para [0029]) and electrically conductive layers (110, conductor layer, Para [0036]) located over (110/112 are over 102) a substrate (102, substrate, Para [0028]); and 	memory stack structures (106, NAND memory strings, Para [0029]) vertically extending through the alternating stack (106 extend through 104), wherein: 	the alternating stack (104) comprises a first layer stack (126, lower deck, Para [0037]) including first insulating layers and first electrically conductive layers (126 includes 110 and 112) and a second layer stack (128, upper deck, Para [0037]) including second insulating layers and second electrically conductive layers (128 includes 110 and 112) and vertically spaced from the substrate by the first layer stack (128 is spaced apart from 102 by 126); 	the first layer stack (126) comprises a first staircase region (126 has staircase regions) in which the first electrically conductive layers have respective lateral extents that increase with a vertical distance from the substrate to provide first stepped surfaces (110 of 126 increase in lateral extent the farther the vertical distance from 102 and provide first stepped surfaces, hereinafter “1st stepped”); and 128) comprises a second staircase region (128 has second staircase regions) in which the second electrically conductive layers have respective lateral extents that decrease with the vertical distance from the substrate to provide second stepped surfaces (110 of 128 decrease in lateral extent the farther the vertical distance from 102 and provide second stepped surfaces, hereinafter “2nd stepped”).	Claim 2, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 1, wherein the memory die further comprises: 	an upright-stepped dielectric material portion (unlabeled left and right dielectric portions of 126 in which 130s pass through hereinafter “D1”) contacting the first stepped surfaces (D1 contacts 1st stepped) and having a first variable horizontal-cross-sectional area that decreases with the vertical distance from the substrate (horizontal cross-sectional areas of D1 decreases as vertical distance from 102 increases); and 	a retro-stepped dielectric material portion (unlabeled left and right dielectric portions of 128 in which 130s pass through hereinafter “D2”)  contacting the second stepped surfaces (D2 contacts 2nd stepped) having a second variable horizontal-cross-sectional area that increases with the vertical distance from the substrate (horizontal cross-sectional areas of D2 increases as vertical distance from 102 increases).	Claim 3, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 2, wherein the memory die further comprises: 	substrate-side contact via structures (130A/130C, word line via contacts, Para [0045]) vertically extending through the upright-stepped dielectric material portion (130A/130C vertically extends through D1) and contacting a proximal surface of a respective one of the first electrically conductive layers (130A contacts a proximal surface of 110 of 126); and 	interconnect-side contact via structures (130B/130D, upper word line via contacts, Para [0045]) 130B/130D vertically extends through D2) and contacting a distal surface of a respective one of the second electrically conductive layers (130B/130D contacts a distal surface of 110 of 128).	Claim 4, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 3, wherein: 	the substrate (102) comprises a semiconductor material layer (102 can be semiconductor layers, Para [0028]) having a front surface (top surface of 102) in contact with a proximal planar surface of the alternating stack (top surface of 102 is in contact with bottom surface of 104) and a backside surface located on an opposite side of the front surface (bottom surface of 102 is opposite of top surface of 102); and 	the memory die comprises a contact-level dielectric layer (not labeled in Fig. 3A, but intermetal dielectric of 302 referred to as IMD layers, Para [0048]) located on a distal planar surface of the alternating stack (IMD is located on top surface of 104). 	Claim 5, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 4, wherein substrate-side end surfaces of the substrate-side contact via structures are located within a horizontal plane (bottom surfaces of 130A/130C are located within a horizontal plane, hereinafter “plane1”) including a planar surface of the upright-stepped dielectric material portion (plane1 includes planar surfaces of D1).	Claim 7, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 4, wherein interconnect-side end surfaces of the interconnect-side contact via structures are located within a horizontal plane (the top end surfaces of 130B/130D are located on a horizontal plane, hereinafter “plane2” including a distal surface of the contact-level dielectric layer (plane2 includes a distal top surface of IMD).	Claim 12, Chu discloses (Figs. 1 and 3A) the semiconductor structure of Claim 1, wherein the memory die further comprises interconnect-level dielectric layers (not labeled in Fig. 3A, but referred to IMD layers, Para [0048]) embedding (302 is embedded in IMD) metal interconnect structures (302, front-side interconnect layer, Para [0049]) and located on an opposite side of the substrate with respect to the alternating stack (302 is located on opposite side of 102 with respect to 104), wherein the metal interconnect structures are electrically connected to the electrically conductive layers (lower interconnects of 302 are connected to 130B which are connected to word lines, Para [0049].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2020/0006377) in view of Cui (US Pat. No. 10,304,852).
Claim 8, Chu discloses the semiconductor structure of Claim 4.	Chu does not explicitly disclose wherein the memory die further comprises: laterally-isolated through-stack connection via structures comprising a respective combination of a connection via structure and a tubular dielectric spacer and vertically extending through each layer within the alternating stack; and substrate-side metal interconnect structures electrically connecting a respective pair of one of the substrate-side contact via structures and one of the connection via structures.	However, Cui discloses (Figs. 28C,29A and 30) wherein a memory die (1000, device structure, Col. 36, lines: 40-60) further comprises: 	laterally-isolated through-stack connection via structures (86, laterally-insulated via structure, Col. 36, lines: 40-60) comprising a respective combination of a connection via structure (86B, metal fill portion, Col. 35, lines: 1-8) and a tubular dielectric spacer (842, ribbed insulating liner is in cylindrical 86 extends through 132/232/146/246) an alternating stack (132/232/146/246, alternating stacks, Col. 25, lines: 45-61); and 	substrate-side metal interconnect structures (788/488, topmost lower-level metal line structures/periphery contact via structures, Col. 35, lines: 30-60) electrically connecting (788 connects 786 to 86) a respective pair of one of the substrate-side contact via structures (786, lower-level metal via structures, Col. 11, lines: 36-43) and one of the connection via structures (86B).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the via structures of Cui as it results in a combined support pillar/word line contact via structure which reduces chip area and cost (Cui, Col. 8, lines: 37-49).	Claim 9, Chu in view of Cui discloses the semiconductor structure of Claim 8.	Chu discloses (Figs. 1 and 3A) wherein each memory stack structure (106) comprises a vertical semiconductor channel (120, semiconductor channel, Para [0035]) and a memory film (122, memory film, Para [0035]); Cui discloses (Figs. 28C,29A and 30) wherein each of the substrate-side metal interconnect structures (788/488) comprises a source-side metal line (488, periphery contact via structure, Col. 35, lines: 30-60) contacting a planar surface of the upright-stepped dielectric material portion (288 contacts a planar bottom surface of 768 that is second dielectric material corresponding to IMD of Chu).	Claim 10, Chu in view of Cui discloses the semiconductor structure of Claim 9.	Cui discloses (Figs. 28C,29A and 30) wherein the memory die (1000) further comprises a backside insulating layer (764/766, first dielectric material layer/silicon nitride layer, Col. 11, lines: 1-10) contacting a backside surface (764/766 contacts backside surface of 9 corresponding to 102 of Chu) of the semiconductor material layer (9) and the planar surface of the upright-stepped dielectric material portion and embedding the substrate-side metal interconnect structures (764/766 contacts bottom surface of 768 and embeds 788).	 	Claim 11, Chu (Figs. 1 and 3A) in view of Cui (Figs. 28C,29A and 30)  discloses the semiconductor structure of Claim 8, wherein: 	the laterally-isolated through-stack connection via structures  (Cui, 86) vertically extend (86 extends through 165/265) through the contact-level dielectric layer and the upright-stepped dielectric material portion (Cui, 165/265, retro-stepped dielectric material portion corresponding to IMD and D1of Chu) ; 	source-side end surfaces of the laterally-isolated through-stack connection via structures are located within a horizontal plane including substrate-side end surfaces of the substrate-side contact via structures (bottom end surfaces of 86 in Cui are located in horizontal plane which include 786); and 	interconnect-side end surfaces of the laterally-isolated through-stack connection via structures are located within a horizontal plane including interconnect-side end surfaces of the interconnect-side contact via structures (top end surfaces of 86 in Cui are located in a horizontal plane which include periphery contact via structures 488 which correspond to 130s of Chu).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2020/0006377) in view of Kim (US 2019/0221557).
	Claim 13, Chu discloses the semiconductor structure of Claim 12.	Chu does not explicitly disclose further comprising a logic die comprising a logic circuit configured to control operation of memory elements within the memory stack structures, and comprising logic-side dielectric material layers embedding logic-side metal interconnect structures and logic-side metal bonding pads, wherein: the memory die comprises memory-side metal bonding pads embedded in the interconnect-level dielectric layers and electrically connected to the metal interconnect structures; and the logic die is bonded to the memory die through metal-to-metal bonding 2000, logic die, Para [0170]) comprising a logic circuit (2000 has logic circuitry, Para [0170]) configured to control operation of memory elements within memory stack structures (2000 configured to control operations of memory die 1000, abstract, Para [0172]), and comprising logic-side dielectric material layers (2760, logic dielectric material layer, Para [0170]) embedding logic-side metal interconnect structures (labeled in Fig. 19, 2780, metal interconnect, Para [0171]) and logic-side metal bonding pads (2792/2794, logic-side bonding pad may contain copper, Para [0178]), wherein: 	the memory die (1000, memory die, Para [0188]) comprises memory-side metal bonding pads (1792, memory-side bonding pads, Para [0188]) embedded in (1792 embedded in 1760) interconnect-level dielectric layers (1760, memory dielectric material layer, Para [0188]) and electrically connected to the metal interconnect structures (1792 connected to 2780 through 2792); and the 	logic die is bonded to the memory die (2000 is bonded to 1000, Para [0188]) through metal-to-metal bonding between the logic-side metal bonding pads and the memory-side metal bonding pads (1792 is bonded to 2792 through copper interdiffusion, Para [0186].	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the logic die of Kim to memory structure of Chu as logic circuitry controls operations of three-dimensional memory arrays (Kim, Para [0004]).	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejection and in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819